Title: To George Washington from Mordecai Gist, 24 September 1781
From: Gist, Mordecai
To: Washington, George


                  
                     Dear Sir
                     Baltimore 24th Septr 1781
                  
                  The enclosed papers were taken in a Dispatch Boat from Lord Cornwallis by the Brig. Sea Nymph of Phila. the 10th Inst. off Cape Charles, and now brought in here last Night.  I have the honor to forward them for Your Excellency’s information.
                  The French Troops and Delaware regiments embarked and Sailed from Annapolis on the evening of the 20th.
                  There remains only one Vessel (exclusive of the French prize ship) in this port.  she begins to take in flour to day, and will sail with 400 bbls by the 26th.
                  My Baggage will go on to morrow and will be followd by myself immediately after.  I have the Honor to be Yr Excellencys Most Obt Servt
                  
                     M. Gist
                     
                  
                Enclosure
                                                            Dear SirCamp Yorktown 31st Augt-9 September 1781 8 o’clock at night
                        

                     I am this moment informed that a small Boat is this night to be dispatched for New York to acquaint the Commander in Chief of the arrival of twenty five french Ships of War in the Baythe day before Yesterday—three of them are anchored in our view—They drove in our Cruisers, & took the Loyalist sloop of War, after a most obstinate Battle with two of their Frigates for two hours, in which, the Loyalist lost her Main Mast by the Board, & her fore & mizen topmasts—Captain Williams’s gallant defence gave sufficient time to the Guardaloup that was on her way to Charlestown the Bonella, & three or four small Vessels to get in here—The last dispatch Scooner from N. York was one of them—had she been an hour later, she must have fallen into the hands of the French.  We have not as yet heard the loss of men on board the Loyalist—Its support to be very great, from the shatter’d Situation she was seen in by Captain Robinson of the Guardaloup.
                     The most distant prospect of your receiving my acklegement of your agreeable favors of the 8th instant coming to hand I would not omit—Nothing but hard Labour goes on here at present in constructing & making Batteries towards the River, & Redoubts towards the Land.  The troops are in perfect health & high spirits—& if our Enemies are polite enough to give us three day’s grace, we shall be able to receive the Count d’ Grass & his friend the Marquiss in a proper manner.
                     Captain Lawrence Campbell to whose company Munro belonged, is at Charlestown, & untill he joins there is no possibility of Settling his Acctts; however you’ll be pleased to send me by the first opportunity a note of the charge Munro himself makes against the Regt—Will you be kind enough to inquire of Captain Macpherson of the Pioneers what he has done with my bay Stallion?  if he has sold him please receive the Cash.
                     My friends To the Northward except yourself I believe have totally foregot me—Pray tell Traver of ours, Macpherson of the 82d, Scott & all the Lads of the Celliere Band so.
                     Unfortunatey—The dispatch Boat I’m told sailed half an hour ago—No help for it—I shall be more attentive to the next Conveyance; by which, I shall send this, with anything else that may occur—1/2 an hour past 9 o’Clock—Night The 2d Septr Three french Frigates join the Ships at the entrance of the River so that the Blockade by water is complete.
                     The Army still hard at Work, & now formed into two Lines, with a Reserve, & encamped on the Ground, which we are to maintain to the last—The 2d. L. Infantry the 71st, 80th & 2d Anspach form the first Line—1st L. Infantry The Brigade of Guards, 76th & 1st Anspach make the Sd Line, & the 33d & The Regt D’ Bose compose the Reserve—The 17th, 23d, 43d, with some provincial Corps, Merchants & Inhabitants embodied into Companies occupy the Redoubts near the Town—The Seamen all the Batteries. 
                     The Hereditary Prince’s Regt, the Q. Rangers Yaugers, & some convalesents are strongly fortified at Glochester directly opposite to us.
                     We most heartily dispise in our present sitiation the united force of the Yankees & the ematiated west India french lately landed, our position being naturally so strong, & assisted with the greatest skill by Art, A fine train of Artillery well manned—The Enemy are incamped nine Miles from—two below Williamsburg—It’s my own opinion they are not inforce—6th The french Ships got off.  My best wishes attend you & yours.  I alwise ’am  Very sincerely Yours
                     
                         Dun. McPherson
                     
                     
                        Yorktown Lines in Camp 9th September 1781.
                     
                  
                  
                Enclosure
                                    
                     
                        Dear Brother,
                        Virginia, York Town Sepr 8th 1781.
                     
                     Your favr of the 11th Ulto, I only recd the 6th Inst.  I cannot acct for its being so long in comeing to hand, yours of the 23d I duly recd immediately on the Vessels Arrival, Forbes Newton & myself, went on board soon after she came too & behold Newton was agreeably astonish’d at the sight of his Spouse.  I enquir’d of Mrs N——n, for Letters she made answer, she had none, also that she saw you on her departure & ask’d you if you had any letters for me.  Your answer was it was too late to write, or something to that intent.  However, upon application on shore, at Mr Mitchels I recd yours of 23d, to which I have already made answer.  I am glad to find that mine goes safe, and it gives me unspeakable pleasure to hear of your wellfare—I think for my part the change which we have made in place is not much in favour as to health.  the T——s & others in a general way is troubled with a Flux & Children here dies like Rotten Sheep.  a little Boy which I had, being left an Orphan Child, is dead, since we came here & me & mine are but in a very indiferent state of Health, being troubled with the sickness’s which are in this Garrison.  the Goods left me by Mr Colquhour to dispose off, it has not been in my power to sell the least mite of. in short it has not been a time to do any thing in that way, we being so much in Agitation, I am apprehensive you will be able to do little with them soon, as the season is nearly expird for such Goods.  another matter is that you will not be able to sell at the Advance fixd on them, as the most saleable Articles can be had on lower terms.  I always thought it owing to an Overstock of these Articles being the cause of your comeing to this market.  I agree wt. you that exertion is the Key of Commerce, but matters have got to that heigth that no one knows what to do for the best, for instance the last manouver, it was firmly beleiv’d Portsmouth would have Continued a Garrison, but alas it has turn’d out otherways, so that many will be immense sufferers, I hope however it will be in our power to possess the House at Norfolk er’r long, I thought it prudent to leave its possession of a Family which staid behind, thinking it might be the greater means of saving it.  I made application for Robt Millar first Note this day & he keeps putg me off from time to time, but he informs he will assist me in a day or two.  I wanted it now as I could get a Bill of Captn Valancey tomorrow, and purpos’d to purchas’d wt Millars Hargraves and Co.—& what money I have on hand, but the proposals being not agreable shall refer at this time, he will draw no other ways than if the money cannot be made up at New York, the paymaster Genl on whom the draught will be, shall optionaly draw on England & on the paymaster Genl there.  This being contrary to my Instructions, I shall do nothing for a few days, in which time I have the offer suitable to us & will be the more enabled to purchase.  I return you & Mr Colquhour my most hearty thanks for the tender of the Goods, but must beg leave to decline any such pretensions at this critcal juncture, however, while I have the trust repos’d on me, I will endeavour to discharge my duty, this come by way of a Packet & is the first in my power since I came here, I presume ee’r long the last will be clear, so that Vessels can go Constant the Vessel just going to sail can add no more for the present, but remain Dear Bror, Your Affectionate Bror,
                     
                        James Riddell
                     
                     
                        P.S.  my Compts to Mr Colquhour & hopes this will find you both well.  J.R.
                        As the Vessel has not sail’d, I think well to add, that you had better refer shipping any more Goods, till these troubles are settled, I mean the present, however, I will leave it to yourself, I am inform’d, there is a Brigr will sail and in a few days, by which will write & inclose you a Bill for what I can posibly command.  Trade is very dull here & we are very unsettled at present.
                     
                     
                        J.R.
                     
                  
                  
                Enclosure
                                    
                     
                        8 Sepr 1781 at York Town 
                     
                     Mrs Thompson, Dublin Arms Nassau Street, near Main Guard New York—
                     Capt. Vallancy & family all well 8 Sepr 1781 at York Town.
                     
                        G. Vallancey
                     
                  
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Charon 8th Sepr ’81
                     
                     As I may not have occasion to draw for some time, be so good as to send home to my Wife a draught for one Hundred Pounds sterling & give her ad__er of it—& at the same time send here Twenty or Thirty Ships of the Line, Yrs &c. in a hurry
                     
                        T.S.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        York Town Virginia. 8 Septr 1781.
                     
                     I have made several attempts to inform your Excellency, that the French West India Fleet under Monsr de Grasse entered the Capes the 29th Ulto: I could not exactly learn their number, they report twenty five or twenty six Sail of the Line.  One 74, & two of 64 & one Frigate lay in the Mouth of this River.  On the 6th, the 74 & Frigate turned down with a contrary Wind, & yesterday the two others followed.  My Report dated last Evening from a Point below, which commands a view of the Capes & Bay, says that there were within the Capes only seven Ships, two of which were certainly Ships of the Line, & two Frigates.  Firing was said to be heard off the Capes, the night of the 4th, the Morning & Night of the 5th, & Morning of the 6th.
                     The French Troops, landed at James Town, are said to be three thousand eight hundred,  Washington is said to be shortly expected, & his Troops are intended to be brought by water from the head of Elk under protection of the French Ships, The Marquis de La Fayette is at or near Williamsburgh, & the French Troops are expected there, but were arrived last night.  portion in code  I will be very carefull of it.  I have the honour to be with great respect, Sir, Your most obedient & Most humble Servant
                     
                        Cornwallis
                     
                  
                  
               